Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement, dated as of March 12, 2014, is by and among Comverse, Inc., a
Delaware corporation (the “Company”), Steven R. Becker, an individual resident
of Texas, Matthew A. Drapkin, an individual resident of New York (“Drapkin”),
Becker Drapkin Management, L.P., a Texas limited partnership, Becker Drapkin
Partners (QP), L.P., a Texas limited partnership, Becker Drapkin Partners, L.P.,
a Texas limited partnership, BD Partners VII, L.P., a Texas limited partnership,
BD Partners VII SPV, L.P., a Delaware limited partnership, and BC Advisors, LLC,
a Texas limited liability company (the foregoing (other than the Company)
collectively with any Affiliate or Associate thereof, the “Shareholder Group”).

WHEREAS, the Company and the Shareholder Group have determined that the
interests of the Company and its shareholders would be best served by adding
Drapkin to the Board (as defined below) on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Definitions. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
provided that neither “Affiliate” nor “Associate” shall include (i) any person
that is a publicly held concern and otherwise would be an Affiliate or Associate
solely by reason of the fact that a principal of any member of the Shareholder
Group serves as a member of the board of directors or similar governing body of
such concern, (ii) such principal solely in his or her capacity as a member of
the board of directors or other similar governing body of such concern, or
(iii) any entity which is an Associate solely by reason of clause (1) of the
definition of Associate in Rule 12b-2 (provided, however, that nothing in this
clause (iii) shall affect whether such entity is an Affiliate or an Associate
under any other provision thereof).

(b) “Annual Meeting” means any annual meeting of shareholders of the Company.

(c) The terms “beneficial owner” and “beneficial ownership” shall have the
respective meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act except that a person shall also be deemed to be the beneficial
owner of all shares of Common Stock which are referenced in any Derivative
Instrument.

(d) “Board” means the board of directors of the Company.

(e) “Common Stock” means the common stock of the Company, par value $0.01 per
share.

(f) “Competitor” means all or any of the companies listed on the competitor list
maintained by the Company and made available to the Board, as may be revised and
updated from time to time.



--------------------------------------------------------------------------------

(g) “Derivative Instrument” shall mean any option, warrant, convertible
security, stock appreciation right, or similar right with an exercise or
conversion privilege for or into any class or series of shares of the Company or
with a value all or substantially all of which is derived from the value of any
class or series of shares of the Company, whether capable of being settled in
stock or cash or both.

(h) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature, including any governmental authority.

(i) “Shareholder Group Event” means the earlier to occur of:

(i) the first date on which the Shareholder Group does not have beneficial
ownership of (a) 5% or more of the outstanding Common Stock; provided that
issuances of Common Stock or Derivative Instruments by the Company primarily for
cash consideration, and/or issuances for the purpose of providing compensation
to the Company’s executive officers, directors, employees or consultants shall
be disregarded in determining the denominator for such calculation except for
Common Stock or Derivative Instruments issued to or subsequently transferred to
the Shareholder Group, or (b) after including such issuances, 3% or more of the
outstanding Common Stock, in each case after the date hereof. Subject to the
foregoing, the number of outstanding shares of Common Stock shall be based on
the latest annual, quarterly or other report of the Company filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act; and

(ii) the date on which any member of the Shareholder Group breaches in any
material respect any of his, her or its representations, warranties, commitments
or obligations set forth in Sections 3, 6, 7, 8, 9, 10, 14, or 15 (which, for
the avoidance of doubt, shall include the failure of any member of the
Shareholder Group to cause its respective Affiliates and Associates to comply
with and perform such representations, warranties, commitments or obligations as
if they were a party hereto and bound thereby), and such breach has not been
cured within ten (10) business days following written notice of such breach so
long as such breach is curable.

(j) “Standstill Period” means the period from the date hereof until the later
of:

(i) immediately following the Annual Meeting to be held in 2016 (the “2016
Annual Meeting”), and

(ii) thirty (30) days following the date on which Drapkin (or, as applicable,
any replacement director(s) appointed pursuant to Section 5 hereof) ceases to be
a member of the Board;

provided that the Standstill Period shall end on such date, if any, on which the
Company breaches in any material respect any of its representations, warranties,
commitments or obligations set forth in Sections 2, 4, 5, 11, 12, 13 or 15 and
such breach has not been cured within ten (10) business days following written
notice of such breach, so long as such breach is curable.

(k) “Timely Deadline” means, with respect to any Annual Meeting, the last date
upon which a notice to the Secretary of the Company of nominations of persons
for election to the Board at such Annual Meeting or the proposal of business at
such Annual Meeting would be considered “timely” under the Company’s Amended and
Restated Certificate of Incorporation and Bylaws.

 

2



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company represents and
warrants as follows as of the date hereof:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree, in each case that is applicable to the Company, or
(ii) result in any material breach or material violation of, or constitute a
material default (or an event which with notice or lapse of time or both could
become a material default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, (A) any organizational document of the Company
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which the Company is a party or by which it is bound and which is
material to the Company’s business or operations.

3. Representations and Warranties of the Shareholder Group. Each member of the
Shareholder Group jointly and severally represents and warrants with respect to
himself or itself and each other member of the Shareholder Group as follows as
of the date hereof:

(a) Such member has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such member, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by such member, constitutes a valid and binding obligation and agreement of such
member, and is enforceable against such member in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by such party does
not and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to him or it, or (ii) result in any material
breach or material violation of, or constitute a material default (or an event
which with notice or lapse of time or both could become a material default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, (A) any
organizational document, if an

 

3



--------------------------------------------------------------------------------

entity, or (B) any agreement, contract, commitment, understanding or
arrangement, in each case to which he or it is a party or by which he or it is
bound and which is material to the Shareholder Group’s business or operations.

(d) As of the date hereof, such party is the beneficial owner of the number of
shares of Common Stock as set forth on the applicable cover page (including any
cross-referenced information) relating to such party in the most recent report
of beneficial ownership of Common Stock on Schedule 13D filed by members of the
Shareholder Group with the SEC on December 2, 2013 (“Schedule 13D”). Except for
those Affiliates and Associates of such member with respect to whom a cover page
is included in the Schedule 13D, no other Affiliate or Associate of such member
beneficially owns any shares of Common Stock. As of the date hereof, the members
of the Shareholder Group, including their Affiliates and Associates, do not
beneficially own any Derivative Instruments.

(e) Drapkin consents and agrees to serve as a director of the Company as of the
date hereof in accordance with the terms of this Agreement.

4. Appointment of Directors; Related Matters.

(a) Provided that a Shareholder Group Event has not occurred, the Board shall,
on the date hereof:

(i) increase the size of the Board to eight (8) directors;

(ii) appoint Drapkin to the Board; and

(iii) appoint Drapkin to the Compensation and Leadership Committee.

(b) Provided that (i) a Shareholder Group Event has not occurred; (ii) Drapkin
consents to serve; (iii) Drapkin has not, in any material respect, violated any
of the Company’s policies, procedures, and guidelines applicable to members of
the Board, including, without limitation, the Company’s Code of Conduct (I ACT @
Comverse), Corporate Governance Guidelines and Principles, Insider Trading
Policy, Disclosure Policy and Equity Awards Policy, and the charter of the
Compensation and Leadership Committee (the “Company Policies”); (iv) none of the
disqualifying events specified in Rule 506(d) of the Securities Act of 1933, as
amended, have occurred with respect to Drapkin; and (v) no event has occurred
with respect to Drapkin that would require disclosure under Item 401(f) of
Regulation S-K other than events that would require disclosure under
Item 401(f)(1) of Regulation S-K with respect to any partnership, corporation or
business association of which Drapkin is or was a partner or an executive
officer (other than entities comprising the Shareholder Group), the Board and
the Corporate Governance and Nominating Committee shall nominate Drapkin for
election or re-election as a director at the Annual Meeting to be held in 2014
(the “2014 Annual Meeting”) and the Annual Meeting to be held in 2015 (the “2015
Annual Meeting”). If nominated, the Company shall recommend that the Company’s
shareholders vote, and shall solicit proxies, in favor of the election of
Drapkin at each such Annual Meeting and otherwise support Drapkin for election
in a manner no less rigorous and favorable than the manner in which the Company
supports its other nominees.

 

4



--------------------------------------------------------------------------------

(c) Provided that a Shareholder Group Event has not occurred and Drapkin is not
otherwise disqualified from being nominated pursuant to Section 4(b), at least
thirty (30) days prior to the Timely Deadline for the 2014 Annual Meeting and
for the 2015 Annual Meeting, the Company will notify the Shareholder Group that
the Corporate Governance and Nominating Committee or the Board, as applicable,
has resolved to recommend Drapkin for election to the Board at the 2014 Annual
Meeting or 2015 Annual Meeting, respectively.

(d) Provided that a Shareholder Group Event has not occurred, the Company
agrees, until the conclusion of the Standstill Period, not to increase the size
of the Board to more than nine (9) directors.

(e) The Company agrees that, so long as Drapkin is a member of the Board,
(i) Drapkin shall be a member of the Compensation and Leadership Committee,
unless Drapkin’s membership thereon shall cause the composition of the
Compensation and Leadership Committee not to comply with applicable law,
securities exchange rules or ISS guidelines (other than as a direct result of
actions or omissions by the Company), and (ii) the Company will consider
Drapkin, in good faith and based on his relevant experience serving on other
similar committees, for membership on any committee of the Board constituted to
evaluate strategic opportunities or transactions for the Company.

5. Replacement Directors. Provided that a Shareholder Group Event has not
occurred, if, at any time during the Standstill Period, Drapkin is unable or
unwilling to serve as a director of the Company, then the Board (excluding
Drapkin) shall appoint a replacement for Drapkin mutually agreeable to the
Shareholder Group and the Board (excluding Drapkin) within ninety (90) days of
Drapkin validly tendering his resignation from the Board (in which case all
references in this Agreement to “Drapkin” with respect to Drapkin’s rights and
obligations as a director shall refer to such replacement, as applicable).

6. Voting. At all shareholder meetings during the Standstill Period, each member
of the Shareholder Group shall cause all shares of Common Stock owned of record
or beneficially owned by it or its respective Affiliates or Associates to be
present for quorum purposes and to be voted in favor of all directors nominated
by the Board for election and against the removal of any directors whose removal
is not recommended by the Board; provided that, notwithstanding the foregoing,
it is understood and agreed that this Section 6 shall be of no further force or
effect in the event that the Company has not notified the Shareholder Group that
the Corporate Governance and Nominating Committee or the Board, as applicable,
has resolved to recommend Drapkin for re-election to the Board at the 2016
Annual Meeting by the date which is thirty (30) days prior to the Timely
Deadline for the 2016 Annual Meeting.

7. Standstill. Each member of the Shareholder Group agrees that during the
Standstill Period he or it will not, and he or it will cause each of such
person’s respective Affiliates, Associates and agents and any other persons
acting on his or its behalf not to:

(a) acquire, offer to acquire or agree to acquire by purchase, tender offer,
exchange offer, agreement or business combination or any other manner beneficial
ownership of any securities of the Company, if after completion of such
acquisition or proposed acquisition, such party would beneficially own more than
14.9% of the outstanding shares of Common Stock (based on the latest annual,
quarterly or other report of the Company filed with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act);

 

5



--------------------------------------------------------------------------------

(b) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board
or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;

(c) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than (i) with
other members of the Shareholder Group or one or more of their Affiliates
(provided that any such Affiliate signs a joinder to this Agreement), (ii) to
the extent such a group may be deemed to result with the Company any of its
Affiliates as a result of this Agreement or (iii) a voting agreement required to
be entered into pursuant to a Sale Transaction which has been approved by a
majority of the Board (as defined below);

(d) engage in discussions with other shareholders of the Company, solicit
proxies or written consents of shareholders, or otherwise conduct any nonbinding
referendum with respect to the Common Stock, or make, or in any way encourage,
influence or participate in, any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or
advise, encourage or influence any person with respect to voting or tendering,
any shares of Common Stock with respect to any matter, including without
limitation, any Sale Transaction that is not approved by a majority of the
Board, or become a “participant” in any contested “solicitation” for the
election of directors with respect to the Company (as such terms are defined or
used under the Exchange Act and the rules promulgated by the SEC thereunder),
other than a “solicitation” or acting as a “participant” in support of all of
the nominees of the Board at any shareholder meeting;

(e) call, seek to call, or to request the calling of, a special meeting of the
shareholders of the Company, or seek to make, or make, a shareholder proposal at
any meeting of the shareholders of the Company or make a request for a list of
the Company’s shareholders (or otherwise induce, encourage or assist any other
person to initiate or pursue such a proposal or request) or otherwise acting
alone, or in concert with others, seek to control or influence the governance or
policies of the Company, except in Drapkin’s capacity as a member of the Board;

(f) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist, solicit, encourage or facilitate any other
person to effect or seek, offer or propose (whether publicly or otherwise) to
effect or cause or participate in (including by tendering or selling into)
(i) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, (ii) any transfer or acquisition of shares of Common Stock
or other securities of the Company or any securities of any Affiliate of the
Company if, after completion of such transfer or acquisition or proposed
transfer or acquisition, a person or group (other than the Shareholder Group and
their Affiliates) would beneficially own, or have the right to acquire
beneficial ownership of, more than

 

6



--------------------------------------------------------------------------------

5% of the outstanding shares of Common Stock (based on the latest annual or
quarterly report of the Company filed with the SEC pursuant to Section 13 or
15(d) of the Exchange Act), provided that open market sales of securities
through a broker by the Shareholder Group which are not actually known by the
Shareholder Group, to result in any transferee acquiring beneficial ownership of
more than 5% of the outstanding shares of Common Stock shall not be included in
this clause (ii) or constitute a breach of this Section 7, (iii) any tender
offer or exchange offer, merger, change of control, acquisition or other
business combination involving the Company or any of its subsidiaries, or
(iv) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its subsidiaries
(any of the transactions or events described in (i) through (iv) above are
referred to as a “Sale Transaction”), unless such Sale Transaction has been
approved by a majority of the Board and has been announced by the Company;

(g) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 6 hereof or this Section 7, or otherwise seek (in any manner that would
require public disclosure by any of the Company, or members of the Shareholder
Group or their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of, any provision of this Agreement;

(h) disparage the Company or any member of the Board or management of the
Company, provided that this provision shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or to communications that are
required by an applicable legal obligation and are subject to contractual
provisions providing for confidential disclosure;

(i) engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the Company’s securities;

(j) initiate, solicit, assist or join, as a party, any litigation, arbitration
or other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions) other than to
enforce the provisions of this Agreement, provided that the foregoing shall not
prevent the Shareholder Group from responding to a validly issued legal process;
provided, further, that this Section 7(j) shall be of no force or effect after
the time that Drapkin has resigned from the Board; and provided, further, that
nothing herein shall affect Drapkin’s rights in his capacity as a director of
the Company;

(k) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(l) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing;

 

7



--------------------------------------------------------------------------------

provided that, notwithstanding the foregoing, it is understood and agreed that
this Agreement shall not be deemed to prohibit the Shareholder Group from
(i) making public statements, engaging in discussions with other shareholders,
soliciting proxies in support of a Sale Transaction, or any proposals
recommended by the Board, that have been approved by a majority of the Board and
publicly announced by the Company, (ii) voting shares of Common Stock
beneficially owned by the Shareholder Group in compliance with Section 6 or
(iii) in the event that the Company has not notified the Shareholder Group that
the Corporate Governance and Nominating Committee or the Board, as applicable,
has resolved to recommend Drapkin for re-election to the Board at the 2016
Annual Meeting by the date which is thirty (30) days prior to the Timely
Deadline for the 2016 Annual Meeting, from nominating Drapkin and other
candidates for election to the Board at the 2016 Annual Meeting or making public
statements, engaging in discussions with other shareholders or soliciting
proxies in connection therewith or voting any shares or proxies in support of
such candidates’ nomination for election at the 2016 Annual Meeting; and
provided, further, that any of the foregoing actions taken by the Company, the
Board or any committee thereof, including while Drapkin is a member of the
Board, shall not constitute a violation of Section 7 by the Shareholder Group.

8. Company Policies. By the date hereof, Drapkin will have reviewed the Company
Policies, and agrees to abide by the provisions thereof, as they may be amended
from time to time, during his service as a director of the Company and for such
period of time thereafter as may be set forth in the Company Policies,
including, without limitation, the limits on other directorships as set forth in
the Corporate Governance Guidelines and Principles. The Company acknowledges
that in accordance with the Corporate Governance Guidelines and Principles,
Drapkin may serve on four public company boards. The Shareholder Group will and
will cause its Affiliates and Associates and all related persons to abide by all
Company Policies concerning (i) insider trading, window periods, and material
non-public information and (ii) confidentiality until the later of (a) ten
(10) years after the date on which no member of the Shareholder Group (nor any
replacement director(s) appointed pursuant to Section 5 hereof who is an
Affiliate, Associate or employee of any member of the Shareholder Group)
continues to serve as a member of the Board and (b) as specified in the
applicable Company Policy.

9. Resignation; Disclosure of Ownership.

(a) Drapkin hereby irrevocably tenders his resignation as director of the
Company effective as of the date, if any, that a Shareholder Group Event has
occurred. The Board may accept such resignation, in its sole discretion, by a
majority vote (excluding Drapkin), provided that, for the avoidance of doubt, in
the event a replacement director(s) is appointed pursuant to Section 5 hereof,
this Section 9(a) shall apply to such replacement director(s), and the
Shareholder Group and its Affiliates and Associates shall cause such replacement
director(s) to fulfill such obligation.

(b) If at any time during the Standstill Period the Shareholder Group is no
longer required to publicly disclose its beneficial ownership of Common Stock
through Schedule 13D filings made with the SEC, the Shareholder Group shall
(i) promptly (and in any event within five (5) business days) inform the Company
that the Shareholder Group is no longer required to disclose its beneficial
ownership of Common Stock through such filings, (ii) disclose its beneficial
ownership of Common Stock to the Company on a quarterly basis thereafter, and
(iii) at the Company’s request, produce documentary evidence reasonably
necessary to verify that the beneficial ownership of Common Stock reported to
the Company is accurate.

 

8



--------------------------------------------------------------------------------

10. Questionnaires. By the date hereof, Drapkin will have accurately completed
the forms of questionnaires provided by the Company for its use in connection
with his appointment to the Board and preparation of the Company’s proxy
statement and other reports filed with the SEC.

11. Compensation. Drapkin shall be compensated for his service as a director and
shall be reimbursed for his expenses on the same basis as all other non-employee
directors of the Company and shall be eligible to be granted equity-based
compensation on the same basis as all other non-employee directors of the
Company.

12. Indemnification and Insurance. Drapkin shall be entitled to the same rights
of indemnification and directors’ and officers’ liability insurance coverage as
the other non-employee directors of the Company as such rights may exist from
time to time.

13. Non-Disparagement. Provided that a Shareholder Group Event has not occurred,
the Company agrees during the Standstill Period that it shall not disparage the
Shareholder Group, any member of the Shareholder Group, or any member of the
management of the Shareholder Group, provided that this provision shall not
apply to compelled testimony, either by legal process, subpoena or otherwise, or
to communications that are required by an applicable legal obligation and are
subject to contractual provisions providing for confidential disclosure.

14. Competitors. Drapkin will not serve on the board of directors or similar
governing body of a Competitor of the Company while serving as a director of the
Company. The Shareholder Group will implement and maintain policies and
procedures necessary to ensure that (i) Shareholder Group personnel who are
involved with matters related to the Company will not discuss or share
confidential information involving the Company with other Shareholder Group
personnel who are involved with matters related to any Competitor of the Company
and (ii) Shareholder Group personnel involved with matters related to any
Competitor of the Company will not have access to any internal files or
confidential information concerning the Company.

15. Press Release; Disclosure. The Company and Drapkin shall mutually agree on a
joint press release with respect to the execution and delivery of this Agreement
by the parties thereto and the material provisions hereof. Neither the Company
nor any member of the Shareholder Group shall make (and they will cause their
Affiliates and Associates not to make) any public statements with respect to the
matters covered by this Agreement (including in any filing with the SEC, any
other regulatory or governmental agency, or any stock exchange, or in any
materials that would reasonably be expected to be filed with the SEC, including
pursuant to Exchange Act Rules 14a-6 or 14a-12) that are inconsistent with, or
otherwise contrary to, this Agreement or the press release. The parties
acknowledge that this Agreement is required to be filed with the SEC and each
party hereto agrees to the filing of this Agreement by the other party hereto as
may be required for such other party to comply with applicable securities laws.

16. Expenses. All costs or expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.

 

9



--------------------------------------------------------------------------------

17. Specific Performance. Each party hereto acknowledges and agrees, on behalf
of itself and its Affiliates, that irreparable harm would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court located in the State of
Delaware, in addition to any other remedy to which they may be entitled at law
or in equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

18. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court located in the State of Delaware
(and the parties agree on behalf of themselves and their respective Affiliates
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 23 hereof will be effective service of process for any such action, suit
or proceeding brought against any party in any such court. Each party, on behalf
of itself and its Affiliates, agrees and consents to the personal jurisdiction
of the state and federal courts located in the State of Delaware, and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby, in the state or federal courts located in the State of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an improper or inconvenient forum.

19. Waiver of July Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS MADE IN THIS
SECTION 19.

20. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Delaware
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state.

 

10



--------------------------------------------------------------------------------

21. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.

22. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.

23. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, (a) if given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below, or to such other telecopy number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section 23, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section 23, or at such other address as
is provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section 23:

if to the Company:

Comverse, Inc.

200 Quannapowitt Parkway

Wakefield, MA 01880

Facsimile: (781) 224-8144

Attention: Corporate Secretary

with a copy to:

DLA Piper LLP (US)

2525 East Camelback Road, Suite 1000

Phoenix, AZ 85016

Facsimile: (480) 606-5524

Attention: Steve D. Pidgeon, Esq.

 

11



--------------------------------------------------------------------------------

if to the Shareholder Group or any member thereof:

Becker Drapkin Management, L.P.

500 Crescent Court

Suite 230

Dallas, Texas 75201

Facsimile: (214) 756-6019

Attention: Steven R. Becker

Attention: Matthew A. Drapkin

with a copy to:

Boies, Schiller & Flexner LLP

575 Lexington Avenue, 7th Floor

New York, New York 10022

Facsimile: (212) 446-2350

Attention: Richard J. Birns, Esq.

24. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

COMPANY: COMVERSE, INC. By:  

/s/ Philippe Tartavull

Name:   Philippe Tartavull Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

SHAREHOLDER GROUP:

 

STEVEN R. BECKER     MATTHEW A. DRAPKIN By:  

/s/ Steven R. Becker

    By:  

/s/ Matthew A. Drapkin

BECKER DRAPKIN MANAGEMENT, L.P.     BECKER DRAPKIN PARTNERS (QP), L.P. By:   BC
Advisors, LLC, its general partner     By:  

Becker Drapkin Management, L.P., its

general partner

      By:   BC Advisors, LLC, its general partner By:  

/s/ Steven R. Becker

    By:  

/s/ Steven R. Becker

Name:   Steven R. Becker     Name:   Steven R. Becker Title:   Co-managing
Member     Title:   Co-managing Member BECKER DRAPKIN PARTNERS, L.P.     BD
PARTNERS VII, L.P. By:  

Becker Drapkin Management, L.P.,

its general partner

    By:  

Becker Drapkin Management, L.P., its

general partner

By:   BC Advisors, LLC, its general partner     By:   BC Advisors, LLC, its
general partner By:  

/s/ Steven R. Becker

    By:  

/s/ Steven R. Becker

Name:   Steven R. Becker     Name:   Steven R. Becker Title:   Co-managing
Member     Title:   Co-managing Member BD PARTNERS VII SPV, L.P.     BC
ADVISORS, LLC By:  

Becker Drapkin Management, L.P.,

its general partner

      By:   BC Advisors, LLC, its general partner       By:  

/s/ Steven R. Becker

    By:  

/s/ Steven R. Becker

Name:   Steven R. Becker     Name:   Steven R. Becker Title:   Co-managing
Member     Title:   Co-managing Member